Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated December 5, 1994 (People v Bright, 210 AD2d 244), affirming a judgment of the County Court, Suffolk County, rendered October 4, 1990, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Copertino, J. P., Pizzuto, Santucci and Florio, JJ., concur.